                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Anthony N. DeMaria, #177894
                          Vanessa M. Cohn, #314619
                        3 7647 North Fresno Street
                          Fresno, California 93720
                        4 Telephone:     (559) 433-1300
                          Facsimile:     (559) 433-2300
                        5
                          Attorneys for TEHACHAPI UNIFIED SCHOOL
                        6 DISTRICT, DENNIS FERRELL and SUSAN
                          ANDREAS-BERVEL
                        7

                        8
                                                         UNITED STATES DISTRICT COURT
                        9
                                             EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                       10

                       11
                          K.M. (a minor, by and through her parent and         Case No. 1:17-cv-01431-LJO-JLT
                       12 guardian ad litem, BRENDA MARKHAM),
                                                                               STIPULATION FOR THE
                       13                  Plaintiff,                          CONTINUANCE OF NON-EXPERT
                                                                               DISCOVERY DEADLINE; ORDER
                       14          v.                                          GRANTING EXTENSION TO THE NON-
                                                                               EXPERT DISCOVERY DEADLINE
                       15 TEHACHAPI UNIFIED SCHOOL                             (Doc. 39)
                          DISTRICT, DENNIS FERRELL IN HIS
                       16 PROFESSIONAL CAPACITY AS
                          DIRECTOR OF STUDENT SERVICES,
                       17 AND SUSAN ANDREAS-BERVEL, IN HER
                          PROFESSIONAL CAPACI5TY AS
                       18 SUPERINTENDENT, and DOES 1 to 10,

                       19                  Defendants.

                       20

                       21          IT IS HEREBY STIPULATED, by and between the parties through their respective counsel
                       22 of record, Plaintiff, K.M. (a minor, by and through her and Guardian ad Litem, BRENDA

                       23 MARKHAM) (“Plaintiff”) and Defendant, TEHACHAPI UNIFIED SCHOOL DISTRICT

                       24 (“Defendant”), as follows:

                       25          1.      The parties stipulate and agree that good cause exists for an extension of the date set
                       26 forth herein, as the parties require a brief first extension to complete necessary discovery, including
                       27 the opportunity to complete written discovery and complete lay witness depositions, due to obstacles

                       28 posed by schedule conflicts.
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                                   1:17-cv-01431-LJO-JLT
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                    STIPULATION FOR THE CONTINUANCE OF NON-EXPERT DISCOVERY DEADLINE
                        1         2.      The parties have not previously filed a request for extension of deadlines.

                        2         3.      The parties, witnesses, and the Court will not be prejudiced by an extension of the

                        3 deadline set forth herein, as all other deadlines will continue to track the non-dispositive and

                        4 dispositive motion deadlines set by the Court pursuant to Dkt. 31.

                        5         4.      Moreover, this first, brief extension will accommodate the lay witness depositions

                        6 set by Plaintiff’s counsel after the close of the Non-Expert Discovery cutoff date of January 11,

                        7 2019 (depositions presently set for January 21 and January 25, 2019, respectively).

                        8         5.      In consideration of the above, the parties propose the following extension:

                        9                 a.      An extension of the Non-Expert Discovery Cutoff date of January 11, 2019,

                       10 to February 22, 2019.

                       11         6.      Pursuant to Scheduling Conference Order of the Court, Dkt. 31, the Non-Dispositive

                       12 and Dispositive Motion Deadlines shall remain as presently scheduled.

                       13

                       14 Dated: November ___, 2018                                  Law Offices of Andréa Marcus

                       15

                       16
                                                                            By:
                       17                                                                   Andréa Marcus
                                                                                      Attorneys for Plaintiff, K.M.
                       18
                            Dated: November 21, 2018                           McCORMICK, BARSTOW, SHEPPARD,
                       19
                                                                                   WAYTE & CARRUTH LLP
                       20

                       21
                                                                            By:          /s/ Vanessa M. Cohn
                       22                                                                Anthony N. DeMaria
                                                                                           Vanessa M. Cohn
                       23
                                                                           Attorneys for TEHACHAPI UNIFIED SCHOOL
                       24                                                                     DISTRICT

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                         2                        1:17-cv-01431-LJO-JLT
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                   STIPULATION FOR THE CONTINUANCE OF NON-EXPERT DISCOVERY DEADLINE
                        1                                            ORDER

                        2         Based upon the above stipulation, the Court ORDERS the Scheduling Order (Doc. 31) to

                        3 be amended as follows:

                        4         1.      All non-expert discovery SHALL be completed no later than February 14, 2019.

                        5 No other modifications to the case schedule are authorized

                        6

                        7 IT IS SO ORDERED.

                        8     Dated:     November 24, 2018                      /s/ Jennifer L. Thurston
                        9                                                UNITED STATES MAGISTRATE JUDGE

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                         3                        1:17-cv-01431-LJO-JLT
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                   STIPULATION FOR THE CONTINUANCE OF NON-EXPERT DISCOVERY DEADLINE
